Name: Council Regulation (EEC) No 1008/86 of 25 March 1986 laying down detailed rules for production refunds applicable to potato starch
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  plant product
 Date Published: nan

 9 . 4 . 86 Official Journal ' of the European Communities No L 94/5 COUNCIL REGULATION (EEC) No 1008/86 of 25 March 1986 laying down detailed rules for production refunds applicable to potato starch THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of , the market in cereals ('), as last amended by Regulation (EEC) No 1006/86 (2), and in particular Article 1 la (2) thereof, Having regard to the proposal from the Commission, Whereas in view of the special situation of the potato ­ starch industry, Regulation (EEC) No 2727/75 makes provision for the possibility of taking whatever measures may be necessary in this sector ; Whereas in view of the absence of a common organiza ­ tion of the market in potatoes it is appropriate to fix a minimum price payable to the potato producer by the starch manufacturer upon delivery ; whereas the particular constraints, notably of a structural nature , weighing upon the potato starch manufacturing industry justify a correc ­ tive provision in favour of that industry ; Whereas that compensation may be made by the payment of an appropriate special premium ; whereas the granting of this premium to the potato-starch industry should be subject to the condition that the minimum price has been paid to the potato grower ; Whereas on account of the connection between the production prices of the raw materials used in the manu ­ facture of cereals and potato starches and of the inter ­ changeability of these two products, a balanced relation ­ ship must be maintained between the prices of those products, HAS ADOPTED THIS REGULATION : Article 1 1 . Manufacturers of potato starch shall pay to producers of potatoes for the quantity of potatoes needed to manu ­ facture one tonne of potato starch a minimum factory gate price fixed by the Council , acting by a qualified majority on a proposal from the Commission . 2. The minimum price paid to the potato producer shall be determined on the basis of the quantity of pota ­ toes supplied to the starch manufacturer, and the starch content of the potatoes at the time of delivery. Article 2 1 . For the marketing years 1986/87, 1987/88 and 1988/89 , Member States shall pay to producers of potato starch a premium of 18,70 ECU per tonne of potato starch produced . 2 . To qualify for the premium referred to in paragraph 1 , the potato starch manufacturer must have fulfilled the requirement to pay the potato producer the minimum price laid down in Article 1 . 3 . The Council , acting by a qualified majority on a proposal from the Commission , shall , before 1 April 1989 , decide on the measures to be applied with effect from the beginning of the 1989/90 marketing year. Article 3 The detailed rules for applying this Regulation , and the minimum price referred to in Article 1 (2) shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from the beginning of the 1986/87 cereal marketing year . Article 3 of Regulation (EEC) No 2742/75 (3), as last amended by Regulation (EEC) No 1026/84 (4), shall be repealed with effect from the same date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1986 . For the Council The President G. BRAKS (') OJ No L 281 , 1 . 11 . 1975, p . 57 . 4 OJ No L 107, 19 . 4 . 1984, p . 14 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) See page 1 of this Official Journal .